DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/10/2021, has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 10] The claim recites the limitation of “a wall comprising an inner layer, a first middle layer, and an outer layer, at least one of the inner layer, the first middle layer, and a layer radially outward of the first middle layer.”  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if “a layer radially outward of the first middle layer” refers to an additional layer in the balloon, or if the limitation refers to the “outer layer.”  For purposes of examination, it is interpreted that only three layers are required to meet the limitations of the claim.
[Claims 11-17] The claims are rejected based upon their direct dependency from claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 5-10, 16, and 18-20, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sridharan (USPN 7,195,638).
[Claims 1, 5-10, 18, and 19] Sridharan teaches an inflatable device (figure 1, item 10) for use in a biological body (column 1, lines 5-8) comprising: 
a non-compliant (column 5, lines 40-43; column 9, lines 31-37) balloon (figure 1a, item 24) comprising a wall comprising an inner layer (figure 1b, item 33), a first middle layer (figure 1b, item 33), and an outer layer (figure 1b, item 33) (The examiner notes that “item 33” is indicated for the “inner layer,” the “first middle layer” and the “outer layer.”  As taught by Sridharan, layer 33 is formed by “three to five layers.”  As such, layer 33 can be interpreted as an “inner layer,” a “first middle layer” and an “outer layer.”) (column 6, lines 55-67; column 7, lines 1-14, lines 21-25, lines 63-67; column 8, lines 1-7), 
wherein the outer layer (figure 1b, item 33), radially outward of the first middle layer (figure 1b, item 33), and the inner layer (figure 1b, item 33), comprise a plurality of panels (figures 4-8) of polymer film (figures 4-8, item 40) including at least a first seam (figure 4, item 43) on an external surface of the outer layer (column 7, lines 21-25, lines 63-67; column 8, lines 1-26);
wherein the seam (figure 4, item 43) comprises an overlayered (lap joint) seam (figure 5; column 8, lines 27-31).
[Claims 3 and 16] Sridharan teaches the limitations of claims 1 and 10, upon which claims 3 and 16 depend.  In addition, Sridharan discloses a second middle layer (figure 1b, item 33) (again, the examiner notes layer 33 is comprised of “three to five layers”) and the first middle layer (figure 1b, item 33) comprises a fiber (“fibril structure”) (column 9, lines 21-23), and wherein the second middle layer (figure 1b, item 33) is between the inner layer (figure 1b, item 33) and the first middle layer (figure 1b, item 33) (column 7, lines 21-25, lines 63-67; column 8, lines 1-26).
[Claim 20] Sridharan teaches the limitations of claim 18, upon which claim 20 depends.  Sridharan also teaches both the inner layer (figure 1b, item 33) and the outer layer (figure 1b, item 33) each comprise a film (figures 4-8, item 40) including an overlayered seam (figure 5) wherein a first end portion of the film overlies another end portion of the film (figure 5; column 7, lines 21-25, lines 63-67; column 8, lines 1-26).

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shah (PGPub 2007/0299463).
[Claim 1] Shah teaches an inflatable device (figure 2, item 20) for use in a biological body (paragraph [0003]) comprising: 
a balloon (figure 2, item 18) comprising a wall (figure 1, item 10) comprising an inner layer (figure 1, item 16), a first middle layer (figure 1, item 12), and an outer layer (figure 1, item 14), 
wherein the outer layer (figure 1, item 14) comprises a polymer film (paragraph [0067]) including a first seam (figure 2, item 26) on an external surface of the outer layer (figure 2; paragraph [0071]).
[Claim 4] Shah teaches the limitations of claim 1, upon which claim 4 depends.  In addition, Shah discloses a coating on the outer layer (paragraph [0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sridharan (USPN 7,195,638), in view of Lombardo (USPN 6,488,653).
[Claims 2 and 17] Sridharan teaches the limitations of claims 1 and 10, upon which claims 2 and 17 depend.  Sridharan does not specifically disclose the first middle layer comprises a metal foil or metal wire.
However, Lombardo teaches an inflatable device which utilizes a metal foil for the purposes of radiopaque material (column 6, lines 5-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Sridharan, with the use of metal foil, as taught by Lombardo, in order to provide increased functionality, safety, and control, by providing for a well-known, art-recognized means of radiographically tracking a balloon within the vasculature of a patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20, and 21, of U.S. Patent No. 10,780,255. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claim are found in the recited patent claim. For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent. The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific. Thus, the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 7 a.m.-3 p.m. Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/28/2022